Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note 1 to the financial statements)dated March 18, 2014, relating to the financial statements of Viveve, Inc., which appears in such Registration Statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Burr Pilger Mayer, Inc. San Jose, California November 21, 2014
